Case: 19-13662   Date Filed: 08/21/2020   Page: 1 of 9



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13662
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:19-cv-00074-WS-CAS



TERRY LEE FREEZE,

                                                            Plaintiff-Appellant,

versus

SECRETARY, DEPARTMENT OF CHILDREN AND FAMILIES
CORRECT CARE SOLUTIONS, INC.
FLORIDA CIVIL COMMITMENT CENTER,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 21, 2020)

Before JORDAN, GRANT, and LAGOA, Circuit Judges.

PER CURIAM:
               Case: 19-13662    Date Filed: 08/21/2020    Page: 2 of 9



      Terry Lee Freeze, pro se, appeals the district court’s dismissal of his 42

U.S.C. § 1983 action for failure to follow court orders. We affirm.

                                          I.

      Freeze is detained at the Florida Civil Commitment Center under Florida

Statutes §§ 394.910–394.934, commonly known as the “Jimmy Ryce Act,” which

establishes “a civil commitment procedure for the long-term care and treatment of

sexually violent predators.” Fla. Stat. § 394.910. In February 2019, Freeze filed a

complaint pursuant to 42 U.S.C. § 1983 against the Secretary of the Florida

Department of Children and Families (DCF); the Administrator of the Center; and

the Chief Operating Officer of Correct Care Solutions (CCS), which apparently

contracts with DCF to provide medical and mental health services to the Center.

Freeze alleged that on various dates between December 2000 and November 2018:

(1) DCF falsely imprisoned him by finding that he met civil commitment criteria as

a sexually violent predator; inflicted emotional distress by issuing a “request for

proposals” regarding the financing, design, construction, acquisition, and operation

of the Center; violated his rights by obtaining one permit for the Center indicating

that the building was to be used as a correctional facility and another claiming that

it was a residential treatment center; “interfered with a Federal Case from being

selected for publication in the Federal Reporter”; and (through its Secretary)

showed deliberate indifference by renewing its contract with CCS despite the


                                          2
               Case: 19-13662     Date Filed: 08/21/2020    Page: 3 of 9



multitude of lawsuits against CCS; (2) the Center’s Administrator imposed

punitive conditions of confinement by permitting staff to write reports indicating

that Freeze still meets civil commitment criteria and deprived Freeze of access to

the courts by closing the computer lab due to understaffing; and (3) CCS’s Chief

Operating Officer defrauded taxpayers of hundreds of millions of dollars when he

signed the contract with DCF to operate the Center “under organized crime without

regard to the safety and well-being [of] all mentally ill persons” in the Center.

Freeze sought monetary damages, his immediate release, and orders

(1) terminating DCF’s contract with CCS, and (2) declaring the Jimmy Ryce Act

unconstitutional and closing the Center.

      A magistrate judge reviewed Freeze’s complaint and advised him that, as

drafted, it failed to state a plausible claim for relief against the defendants. The

magistrate judge explained that the state and its agencies were generally immune

from suit in federal court for money damages, Freeze could not challenge his

confinement (as opposed to the conditions of confinement) in a § 1983 action, and

the remaining allegations in his complaint were vague and conclusory and lacked

factual support. The magistrate also explained that claims arising from some of the

events he alleged would be barred by the applicable four-year statute of limitations.

The magistrate gave Freeze leave to file an amended complaint and advised him

that any claim raised in his amended complaint must clearly describe what


                                           3
                 Case: 19-13662   Date Filed: 08/21/2020   Page: 4 of 9



happened and when, who was involved, and how Freeze was harmed. The

magistrate warned Freeze that if he did not file either a voluntary dismissal or an

amended complaint within 30 days, he risked dismissal by the court for failure to

state a claim.

      Freeze did neither; instead, he filed a motion for reconsideration and a

request for immediate recusal of the magistrate judge. The magistrate judge denied

Freeze’s motion for recusal and granted his motion for reconsideration. On

reconsideration, however, the magistrate found that its previous order was correct

and declined to change it. The magistrate noted that Freeze had failed to file an

amended complaint or a notice of voluntary dismissal within the time provided and

granted him an extension of time to comply or file an objection.

      Freeze filed an objection to the magistrate’s orders, arguing that the

magistrate showed “personal bias or prejudice” against him and an attempt to

deceive the district court and this Court by wrongly concluding that his complaint

failed to state a valid § 1983 claim. The district court found no errors in the

magistrate’s orders and denied Freeze’s objection.

      The magistrate entered an order noting that Freeze’s objection had been

overruled, again explaining the deficiencies in Freeze’s complaint, and directing

him to file an amended complaint stating plausible claims backed by appropriate

factual allegations or dismiss his suit voluntarily by July 10, 2019. The magistrate


                                          4
               Case: 19-13662     Date Filed: 08/21/2020   Page: 5 of 9



advised Freeze that the failure to comply with its orders to amend his complaint or

file a notice of voluntary dismissal by the deadline would result in a

recommendation that the district court dismiss his complaint.

      Again, Freeze filed an objection to the magistrate’s order, which the

magistrate construed as another motion for reconsideration and denied on June 24,

2019. The magistrate reminded Freeze that he had until July 10, 2019, to either

dismiss his lawsuit voluntarily or file an amended complaint that stated a plausible

claim, alleged supporting facts, and requested relief that could be granted in a

§ 1983 action, and that the failure to do so would result in a recommendation for

involuntary dismissal by the district court.

      Freeze did not file an amended complaint or a voluntary dismissal, and on

July 19, 2019, the magistrate judge entered a report and recommendation (R&R)

recommending that Freeze’s case be dismissed. The district court adopted the

R&R in part and dismissed the action without prejudice for failure to follow court

orders. Freeze now appeals.

                                          II.

      We review a district court’s dismissal of a complaint for failure to comply

with a court order for an abuse of discretion. Equity Lifestyle Properties, Inc. v.

Fla. Mowing and Landscape Serv., Inc., 556 F.3d 1232, 1240 n.14 (11th Cir.




                                          5
                Case: 19-13662       Date Filed: 08/21/2020       Page: 6 of 9



2009). “A district court need not tolerate defiance of reasonable orders.” Id. at

1241 (citation and quotation marks omitted).

       On appeal, Freeze does not contest the district court’s finding that he failed

to comply with the magistrate’s orders to amend or dismiss his complaint. Instead,

he states that the magistrate’s and district court’s orders were “based on an

erroneous view of the law or on a clearly erroneous assessment of the evidence,”

and that both the district court and the magistrate judge were biased against him

because he had been civilly committed under the Jimmy Ryce Act. 1 These

conclusory statements, which are unsupported by any coherent argument, are

insufficient to raise an issue for appeal. See Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim when he either makes only passing references to it or raises it in

a perfunctory manner without supporting arguments and authority.”).

       Construing his pro se brief liberally, Freeze also appears to argue that the

magistrate’s order instructing him to amend his complaint was unreasonable

because his complaint stated valid claims for relief. We are not persuaded.




1
  Freeze also makes new allegations against the Center and a former state senator who is now
apparently employed by a private company in the prison administration business. But aside from
jurisdictional allegations, “we cannot consider a new issue, not raised by the pleadings in the
District Court or considered by it, whether raised by motion to amend a complaint or otherwise.”
San Francisco Residence Club, Inc. v. 7027 Old Madison Pike, LLC, 583 F.3d 750, 756 (11th
Cir. 2009) (citation and quotation marks omitted).
                                               6
               Case: 19-13662     Date Filed: 08/21/2020     Page: 7 of 9



      To avoid dismissal of his complaint for failure to state a claim, a plaintiff

must allege facts stating “a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). And to state a plausible claim

for relief, the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

This means that a § 1983 complaint must “contain either direct or inferential

allegations respecting all the material elements necessary to sustain a recovery

under some viable legal theory.” Randall v. Scott, 610 F.3d 701, 707 n.2 (11th Cir.

2010) (citation omitted). “[C]onclusory allegations, unwarranted deductions of

facts or legal conclusions masquerading as facts will not prevent dismissal.”

Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

Though we construe pro se pleadings liberally, pro se litigants are nonetheless

expected to comply with procedural requirements. Albra v. Advan, Inc., 490 F.3d
826, 829 (11th Cir. 2007).

      The magistrate judge’s assessment that Freeze’s complaint did not meet

these basic pleading standards was correct, and the order to amend or dismiss

voluntarily was therefore reasonable. As an initial matter, Freeze’s claims for

money damages against the Florida Department of Children and Families and its

Secretary (in his official capacity) were barred by the Eleventh Amendment. See

Papasan v. Allain, 478 U.S. 265, 276 (1986); Summit Med. Assocs., P.C. v. Pryor,


                                           7
                   Case: 19-13662       Date Filed: 08/21/2020      Page: 8 of 9



180 F.3d 1326, 1336 (11th Cir. 1999). And although the Eleventh Amendment

would not necessarily bar a claim against DCF’s Secretary for prospective

injunctive relief,2 Freeze’s primary claims for such relief against all three

defendants—challenging the fact and duration of his confinement as false

imprisonment and seeking his immediate release—are not cognizable under 42

U.S.C. § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 489–90 (1973).

         To the extent that Freeze’s remaining claims can be disentangled from his

arguments challenging his confinement, Freeze failed to allege facts that would

permit the district court to infer the defendants’ liability to him under any viable

legal theory. For example, while Freeze claimed that DCF violated his rights by

obtaining permits for the Center, continuing its contract with CCS, and interfering

with the publication of a federal case, he did not allege facts showing why those

actions were unconstitutional and how they harmed him. Similarly, his allegations

that CCS operated the facility “under organized crime” and that the Center’s

administrator “caused unnecessary delays in the preparation of [his] lawsuit” by

closing the computer lab were too vague to support an inference that the

defendants could be liable to Freeze for any specific injury. See Lewis v. Casey,

518 U.S. 343, 351 (1996) (to establish a violation of the right of access to the

courts, an inmate must show that alleged deficiencies in the law library caused


2
    See, e.g., Lane v. Cent. Alabama Cmty. Coll., 772 F.3d 1349, 1351 (11th Cir. 2014).
                                                  8
               Case: 19-13662     Date Filed: 08/21/2020    Page: 9 of 9



actual injury by, for example, preventing him from filing a complaint). Where “the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original) (quoting Fed.

Rule Civ. Proc. 8(a)(2)).

      “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Moon v. Newsome, 863
F.2d 835, 837 (11th Cir. 1989). Because Freeze failed to comply with the

magistrate’s reasonable orders despite being given multiple opportunities to do so,

the district court did not abuse its discretion in dismissing Freeze’s complaint

without prejudice for failure to follow court orders. We therefore affirm.

      AFFIRMED.




                                           9